     Case 17-06007      Doc 51       Filed 04/09/19 Entered 04/09/19 14:53:21
                                      Document     Page 1 of 15                          EOD
                                                                                           Desc Main

                                                                                         04/09/2019

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

IN RE:                                           §
                                                 §
HAROLD ARTHUR LONG                               §               Case No. 17-60401
xxx-xx-7333                                      §
and GEORGIA PEARL LONG                           §
xxx-xx-8992                                      §
P. O. Box 82, Golden, TX 75444                   §
                                                 §
                        Debtors                  §               Chapter 7

BRANDI BRUCE                                     §
and TODD SHORT                                   §
                                                 §
                        Plaintiffs               §
                                                 §
v.                                               §               Adversary No. 17-6007
                                                 §
HAROLD ARTHUR LONG,                              §
and GEORGIA PEARL LONG                           §
                                                 §
                        Defendants               §

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW1

         This matter came before the Court for trial of the complaint filed by the Plaintiffs,

Brandi Bruce and Todd Short (the “Plaintiffs”), through which they seek a determination

that a debt owed to each of them by one of the Defendant-Debtors, Georgia P. Long

(“Mrs. Long” or the “Defendant”), should be declared nondischargeable under

§ 523(a)(6) of the Bankruptcy Code. The trial pertained solely to the actions of Mrs.



         1
          These findings of fact and conclusions of law are not designated for publication and shall not
be considered as precedent, except under the respective doctrines of claim preclusion, issue preclusion,
the law of the case or as to other applicable evidentiary doctrines.
     Case 17-06007        Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21               Desc Main
                                       Document     Page 2 of 15


Long since a related debt owed by her husband, Harold A. Long, arising from the same

set of operative facts and the resulting state court litigation, has already been declared

nondischargeable by the Court pursuant to that certain “Order Granting in Part and

Denying in Part Plaintiffs’ Motion for Summary Judgment” entered in this cause on

March 28, 2018, for the reasons set forth in a memorandum of decision entered

contemporaneously therewith. However, the Plaintiffs failed to demonstrate the propriety

of an entry of summary judgment against Mrs. Long due to divergent jury findings as to

the conduct of the two spouses.2 At the conclusion of the trial, the Court took the matter

under advisement. This decision disposes of all issues pending before the Court.



                                         FINDINGS OF FACT

1.       The Plaintiffs are contiguous property owners with the Defendant3 and her
         husband in Wood County, Texas, and are successors-in-interest to a non-exclusive
         right of ingress and egress impressed upon the southern boundary of the
         Defendants’ property.

2.       As a result of a series of incidents by and among the Plaintiffs and the Defendants
         which the Plaintiffs contended in state court were designed to intimidate them into
         selling their residential property, the Plaintiffs sought legal redress against the
         Defendants in state court.




         2
          The Plaintiffs must make the proper showing as against each individual debtor. “The mere
existence of the marital relationship does not determine a spouse’s entitlement to discharge.” First United
Bank & Trust Co. v. Buescher (In re Buescher), 491 B.R. 419, 426 n.1 (Bankr. E.D. Tex. 2013) (citing
First Texas Sav. Ass’n, Inc. v. Reed (In re Reed), 700 F.2d 986, 993 (5th Cir. 1993) and Cadlerock Joint
Venture, L.P. v. Sauntry (In re Sauntry), 390 B.R. 848, 855 (Bankr. E.D. Tex. 2008).
         3
             Hereafter, any reference to the “Defendant” or the “Debtor” is a reference to Mrs. Long.

                                                      -2-
     Case 17-06007        Doc 51     Filed 04/09/19 Entered 04/09/19 14:53:21               Desc Main
                                      Document     Page 3 of 15




State Court Litigation

3.       The Plaintiffs sued both Mrs. Long and her husband in tort and for injunctive relief
         in January 2014 in an action filed in the 402nd Judicial District Court in and for
         Wood County, Texas under cause no. 2014-015 and styled Brandy Bruce and Todd
         Short v. Harold A. Long and Georgia Long (the “State Court Litigation”).

4.       That state court litigation was tried to a jury in October 2016 and certain factual
         determinations arising from that litigation are binding upon the parties in this
         Court under the principles of issue preclusion.

5.       Mrs. Long committed no assault against either Plaintiff.4

6.       Mrs. Long committed a trespass upon the Plaintiffs’ property.5

7.       Mrs. Long did not commit a trespass against either Plaintiff with malice and no
         liability for exemplary damages was imposed upon Mrs. Long.6

8.       The state district court entered a Final Judgment in favor of the Plaintiffs and
         against the Defendants based upon the jury findings on December 19, 2016 (the
         “State Court Judgment”).7

9.       As a result of the State Court Judgment, Mrs. Long owes an indebtedness to
         Plaintiff, Brandi Bruce, in the sum of $350,000 for trespass damages.8



         4
         Plaintiffs’ Ex. 1 [Jury Charge] at 16-17. Conversely, the jury found that Harold A. Long
committed an assault upon Todd Short, but no damages were assessed by the jury based upon that assault.


         5
             Id. at 27.
         6
          As the jury was instructed, Texas law defines malice in this context as “a specific intent by a
defendant to cause substantial injury or harm” and such malice must be proven by clear and convincing
evidence. Id. at 31-32. Bennett v. Reynolds, 315 S.W.3d 867, 872 (Tex. 2010).
         7
             Final Judgment [dkt #1-2] at 37.
         8
          Id. at 28. See also Plaintiffs’ Ex. 2 [Final Judgment] at 40. The Final Judgment also awards
prejudgment interest of $86,250 (although it fails to delineate how such an award is to be allocated), an
attorney’s fees award of $25,530, and post-judgment interest at an annual rate of 5%.

                                                    -3-
  Case 17-06007         Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21                Desc Main
                                     Document     Page 4 of 15




10.     As a result of the State Court Judgment, Mrs. Long owes an indebtedness to
        Plaintiff, Todd Short, in the sum of $250,000 for trespass damages.9

11.     Mrs. Long did not appeal the State Court Judgment and this Court cannot
        reexamine the factual or legal propriety of the damage awards granted by the State
        Court Judgment.10

12.     On May 26, 2017, the Defendants, Harold A. and Georgia P. Long, filed a
        voluntary petition for relief under Chapter 7 of the Bankruptcy Code in this Court
        under case no. 17-60401.

13.     On June 5, 2017, the Plaintiffs filed a complaint seeking a determination of
        dischargeability regarding the judgment debt and the Defendants subsequently
        answered the complaint.

14.     The Plaintiffs’ complaint contends that indebtedness owed to them by the Debtor-
        Defendants arising from the entry of the State Court Judgment should be declared
        nondischargeable as a willful and malicious injury under § 523(a)(6) of the
        Bankruptcy Code.

15.     On March 28, 2018, the Court entered its Order Granting in Part and Denying in
        Part Plaintiffs’ Motion for Summary Judgment in which the Court granted
        summary judgment against Mr. Long and declared that the indebtedness owed by
        him to the Plaintiffs, as reflected in the State Court Judgment, was excepted from
        discharge as a debt arising from a willful and malicious injury pursuant to 11

        9
             Id.
        10
            This Court is precluded from hearing any complaint regarding the propriety of the Final
Judgment by the Rooker-Feldman doctrine, which prevents lower federal courts from reviewing a state
court decision when the issues raised in the federal court would be “inextricably intertwined” with a state
court judgment and the federal court would, in essence, be called upon to review the state court decision.
Davis v. Bayless, 70 F.3d 367, 375-76 (5th Cir. 1995) (citing United States v. Shepherd, 23 F.3d 923, 924
(5th Cir. 1994)). A claim entertained by a lower federal court is “inextricably intertwined” with those
addressed in the state court “whenever the relief requested in the federal action would effectively reverse
the state court decision or void its ruling.” In re Popkin & Stern, 259 B.R. 701, 706 (B.A.P. 8th Cir.
2001) (quoting Bechtold v. City of Rosemount, 104 F.3d 1062, 1065 (8th Cir. 1997)); see also Weaver v.
Texas Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) [observing that “as we have noted in other
cases, the Rooker–Feldman doctrine generally applies only where a plaintiff seeks relief that directly
attacks the validity of an existing state court judgment”]. The doctrine recognizes that “judicial errors
committed in state courts are for correction in the state court systems” through the appellate process.
Hale v. Harney, 786 F.2d 688, 691 (5th Cir. 1986).

                                                    -4-
  Case 17-06007          Doc 51    Filed 04/09/19 Entered 04/09/19 14:53:21             Desc Main
                                    Document     Page 5 of 15


        U.S.C. § 523(a)(6).11

16.     The Court denied the Plaintiffs’ Motion for Summary Judgment as against Mrs.
        Long based upon the binding factual determinations arising from the jury
        findings.12

17.     Though the state court jury determined that Mrs. Long did not act with malice
        against either Plaintiff in committing her trespass, such proof of malice is governed
        by a clear and convincing evidentiary standard under Texas law.

18.     Thus, though the jury finding that Mrs. Long did not commit her trespass with
        malice (i.e., with a specific intention to cause substantial injury or harm) is binding
        upon the parties, it did not preclude the Plaintiffs from presenting evidence to this
        Court that Mrs. Long acted with an intention to cause injury to them under a
        preponderance of the evidence standard.

19.     The Plaintiffs contended that the trespass damages awarded under the State Court
        Judgment were the result of a willful and malicious injury inflicted upon them by
        Mrs. Long.

20.     It is the Plaintiffs’ evidentiary burden to prove that Mrs. Long took specific actions
        with an intent to cause the injuries suffered by the Plaintiffs.

21.     However, the evidence tendered by the Plaintiffs at trial consistently demonstrated
        that the specific acts of aggression against them in the stated episodes were
        committed by Mr. Long, not by Mrs. Long.

22.     As a reminder, the Plaintiffs are precluded by the principles of issue preclusion
        from any factual determination that Mrs. Long committed an assault against either
        of them in any of the stated episodes because the jury found in the State Court
        Litigation that Mrs. Long did not commit an assault against either Plaintiff.

23.     The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
        Long, as opposed to Mr. Long, personally locked the gate blocking the Plaintiffs’
        driveway in order to deprive the Plaintiffs of access to their property in February
        2013.

        11
             Dkt. #34.
        12
             See Memorandum of Decision pertaining to the Plaintiffs’ Motion for Summary Judgment (dkt
#35).

                                                   -5-
  Case 17-06007         Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21                Desc Main
                                     Document     Page 6 of 15




24.     The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
        Long, as opposed to Mr. Long, personally blocked the Plaintiffs’ driveway with a
        vehicle in order to deprive the Plaintiffs of access to their property in February
        2013.

25.     The Plaintiffs failed to demonstrate by a preponderance of the evidence that any
        act of yelling or shouting by Mrs. Long constituted a proximate cause of the
        damages awarded to them under the State Court Judgment.

26.     Yelling or shouting is not an activity that inherently creates an objective
        substantial certainty of harm.

27.     The Plaintiffs are precluded by the principles of issue preclusion from establishing
        that Mrs. Long committed an assault against them during the incident involving the
        Plaintiffs’ vehicle in May 201313 because the jury found in the State Court
        Litigation that Mrs. Long did not commit an assault against either Plaintiff.

28.     The Plaintiffs are precluded by the principles of issue preclusion from establishing
        that Mrs. Long committed an assault against Todd Short in the buckshot incident
        in January 2014 because the jury found in the State Court Litigation that Mrs.
        Long did not commit an assault against either Plaintiff.

29.     The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
        Long, as opposed to Mr. Long, took any specific, affirmative action against Todd
        Short in the buckshot incident in January 2014.

30.     The Plaintiffs are precluded by the principles of issue preclusion from establishing
        that any inaction or inactivity by Mrs. Long occurring on her own property during
        the buckshot incident in January 2014 was a proximate cause of damages assessed
        against her in the State Court Judgment because the jury assessed damages against
        Mrs. Long only based upon trespass, and specifically found that Mrs. Long did not
        commit an assault against either Plaintiff.

31.     The Plaintiffs did not assert at trial that Mrs. Long had a legal duty to take action
        in order to protect them from the actions of her husband.


        13
           The parties made no specific reference to the calendar year of this episode in the record
presented to this Court, yet 2013 is suggested by its placement in the chronological presentation of the
dispute by and among the parties.

                                                    -6-
 Case 17-06007     Doc 51     Filed 04/09/19 Entered 04/09/19 14:53:21         Desc Main
                               Document     Page 7 of 15


32.   The Plaintiffs failed to demonstrate that the State Court Judgment awarded
      damages to them based upon an act of omission by Mrs. Long.

33.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long had a legal duty to take action in order to protect them from the actions of
      her husband.

34.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that, even
      if Mrs. Long had a duty to act, her failure to fulfill that duty was intentional, as
      opposed to merely negligent or reckless.

35.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that, even
      if Mrs. Long had a duty to act, her failure to fulfill that duty created an objective
      substantial certainty of harm.

36.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long directed the events that resulted in injuries suffered by the Plaintiffs.

37.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long induced or caused her husband to engage in acts that resulted in injuries
      suffered by the Plaintiffs.

38.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long possessed the power to prevent or preclude her husband from engaging in
      acts constituting an assault against the Plaintiffs or which resulted in an improper
      interference with the Plaintiffs’ property rights.

39.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long personally engaged in any deliberate and intentional action which, from a
      reasonable person’s standpoint, was objectively and substantially certain to cause
      harm to the Plaintiffs.

40.   The Plaintiffs failed to demonstrate by a preponderance of the evidence that Mrs.
      Long possessed a subjective intent to inflict an injury upon either of them.

41.   Any evidence regarding any affirmative action taken by Mrs. Long in these
      episodes establishes no more than she engaged in a deliberate action which led to
      an injury — a circumstance which the United States Supreme Court has
      specifically found to be insufficient to establish nondischargeability as a willful
      and malicious injury under § 523(a)(6).


                                            -7-
     Case 17-06007      Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21                 Desc Main
                                     Document     Page 8 of 15




42.      While the factual determinations arising from the State Court Litigation establish
         an indebtedness to each Plaintiff that was proximately caused by the conduct of
         Mrs. Long, that fact cannot be permitted to stand in lieu of the required degree of
         proper proof pertaining to that particular Defendant’s conduct and intentions under
         these circumstances, particularly in light of the Bankruptcy Code’s directive that
         exceptions to discharge must be strictly construed against a creditor and liberally
         construed in favor of a debtor.

43.      To the extent any of these findings of fact constitute conclusions of law, the Court
         expressly adopts them as such.


                                     CONCLUSIONS OF LAW

1.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1334 and 11 U.S.C.
         § 523. This Court has personal jurisdiction over the parties to this adversary
         proceeding.

2.       This Court has authority to enter a final judgment in this adversary proceeding
         since it statutorily constitutes a core proceeding as contemplated by 28 U.S.C.
         § 157(b)(2)(I) and (O) and meets all constitutional standards for the proper
         exercise of full judicial power by this Court.

3.       The complaint filed by the Plaintiffs seeks a determination that the debt owed by
         the Defendant arising from the State Court Litigation should be excepted from
         discharge under 11 U.S.C. § 523(a)(6), just as her husband’s debt has been
         excepted.

4.       In seeking to except the debt owing to them from the scope of the discharge
         granted to the Defendant, the Plaintiffs assume the burden of proof under a
         preponderance of the evidence standard. Grogan v. Garner, 498 U.S. 279, 286
         (1991).

5.       All exceptions to discharge under § 523 “must be strictly construed against a
         creditor and liberally construed in favor of a debtor so that the debtor may be
         afforded a fresh start.”14 Hudson v. Raggio & Raggio, Inc. (In re Hudson), 107
         F.3d 355, 356 (5th Cir. 1997).

         14
           However, a fresh start is not promised to all who file for bankruptcy relief, but only to “the
honest but unfortunate debtor.” Grogan, 498 U.S. at 286-87.

                                                     -8-
     Case 17-06007         Doc 51     Filed 04/09/19 Entered 04/09/19 14:53:21               Desc Main
                                       Document     Page 9 of 15




Standards for Issue Preclusion (Collateral Estoppel).

6.       “Collateral Estoppel or, in modern usage, issue preclusion, ‘means simply that
         when an issue of ultimate fact has once been determined by a valid and final
         judgment, that issue cannot again be litigated between the same parties in any
         future lawsuit.’”15

7.       In other words, “once an issue is actually and necessarily determined by a court of
         competent jurisdiction, that determination is conclusive in subsequent suits based
         on a different cause of action involving a party to the prior litigation.”16

8.       “To preclude parties from contesting matters that they have had a full and fair
         opportunity to litigate protects their adversaries from the expense and vexation
         attending multiple lawsuits, conserves judicial resources, and fosters reliance on
         judicial action by minimizing the possibility of inconsistent decisions.”17

9.       In the bankruptcy dischargeability context, “parties may invoke collateral estoppel
         in certain circumstances to bar relitigation of issues relevant to dischargeability”
         and thereby satisfy the elements thereof.18

10.      In other words, when an issue that forms the basis for a creditor's theory of
         nondischargeability has been litigated in a prior proceeding, neither the creditor
         nor the debtor may relitigate those grounds.19

11.      While the doctrine of issue preclusion applies in bankruptcy dischargeability
         litigation, a bankruptcy court retains exclusive jurisdiction to determine whether a
         debt is dischargeable.20



         15
              Schiro v. Farley, 510 U.S. 222, 232 (1994) (internal quotations omitted).
         16
           Montana v. U. S., 440 U.S. 147, 153 (1979) (citing Parklane Hosiery Co. v. Shore, 439 U.S.
322, 326 n. 5 (1979)).
         17
              Id. at 153-54.
         18
              Raspanti v. Keaty (In re Keaty), 397 F.3d 264, 270 (5th Cir. 2005) (quotation marks omitted).
         19
              RecoverEdge, L.P. v. Pentecost, 44 F.3d 1284, 1294 (5th Cir. 1995).
         20
              Grogan, 498 U.S. at 284 n. 11.

                                                      -9-
  Case 17-06007          Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21              Desc Main
                                      Document     Page 10 of 15




12.     The inquiry into the preclusive effect of a state court judgment is guided by the
        Full Faith and Credit Act, which states that “judicial proceedings . . . shall have the
        same full faith and credit in every court within the United States . . . as they have
        by law or usage in the courts of such State . . . from which they are taken.”21

13.     “It has long been established that § 1738 does not allow federal courts to employ
        their own rules of res judicata in determining the effect of state judgments. Rather,
        it goes beyond the common law and commands a federal court to accept the rules
        chosen by the State from which the judgment is taken.”22

14.     Effectively, the “Full Faith and Credit Act expands the Full Faith and Credit
        Clause and requires federal courts to give full faith and credit to state court
        proceedings.”23

15.     Thus, federal courts are not free to ignore the principles of issue preclusion utilized
        by the forum state in which the prior judgment was entered.24

16.     Because the judgment against the Defendant was entered in a Texas state court,
        this Court is required to apply the Texas law of issue preclusion.25

17.     Collateral estoppel under Texas law prevents the relitigation of identical issues of
        law or fact that were actually litigated and were essential to the final judgment in a
        prior suit.26

        21
          28 U.S.C.A. § 1738 (West 2006). In the vernacular of the Supreme Court, § 1738
“implements” the Full Faith and Credit Clause of the United States Constitution – U.S. Const., Art. IV, §
1. Migra v. Warren City School Dist. Bd. of Ed., 465 U.S. 75, 80, 104 S.Ct. 892, 896, 79 L.Ed.2d 56
(1984).
        22
          Shimon v. Sewerage & Water Bd. Of New Orleans, 565 F.3d 195, 199 (5th Cir. 2009)
(emphasis added)[(citing Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 523, 106 S.Ct. 768, 88
L.Ed.2d 877 (1986)) and Kremer v. Chem. Constr. Corp., 456 U.S. 461, 481–82, 102 S.Ct. 1883, 72
L.Ed.2d 262 (1982)).
        23
             Davis v. Chase Home Finance, LLC, 597 F. App’x 249, 252 (5th Cir. 2015).
        24
             Schwager v. Fallas (In re Schwager), 121 F.3d 177, 181 (5th Cir. 1997).
        25
           Ingalls v. Erlewine (In re Erlewine), 349 F.3d 205, 210 (5th Cir. 2003); Gober v. Terra +
Corp. (In re Gober), 100 F.3d 1195 (5th Cir. 1996).
        26
             Tex. Dept. of Public Safety v. Petta, 44 S.W.3d 575, 579 (Tex. 2001).

                                                    -10-
  Case 17-06007          Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21                  Desc Main
                                      Document     Page 11 of 15




18.     “The doctrine applies when the party against whom collateral estoppel is asserted
        had a full and fair opportunity to litigate the issue in the prior suit.”27

19.     Specifically, a party is collaterally estopped from raising an issue under Texas law
        when: (1) the facts sought to be litigated in the second case were fully and fairly
        litigated in the first; (2) those facts were essential to the prior judgment; and (3) the
        parties were cast as adversaries in the first case.28

20.     “Once an actually litigated and essential issue is determined, that issue is
        conclusive in a subsequent action between the same parties.”29

21.     Issue preclusion principles apply even if the final judgment is erroneous.30

22.     The purpose of the reviewing court is to determine the specific facts brought that
        were already established through full and fair litigation. In this circuit, issue
        preclusion will prevent a bankruptcy court from determining dischargeability
        issues for itself only if “the first court has made specific, subordinate, factual
        findings on the identical dischargeability issue in question . . . and the facts
        supporting the court's findings are discernible from that court's record.”31

23.     Based upon the Court’s previous determination that all prerequisites to the
        application of Texas issue preclusion principles have been established, as set forth
        in its Memorandum of Decision regarding the Plaintiffs’ Motion for Summary
        Judgment, the factual determinations issued in the State Court Litigation are
        binding upon the parties and upon the Court in this case.



        27
          Eagle Properties, Ltd. v. Scharbauer, 807 S.W.2d 714, 721 (Tex. 1991) (citing Tarter v.
Metropolitan Sav. & Loan Ass’n, 744 S.W. 926, 927 (Tex. 1988)).
        28
         Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 818 (Tex. 1984); Terry v. Chicago Bridge
& Iron Co., 283 F. Supp. 3d 601, ___, 2017 WL 6947925, at *3 (S.D. Tex. 2017).
        29
             Van Dyke v. Boswell, O’Toole, Davis & Pickering, 697 S.W.2d 381, 384 (Tex. 1985).
        30
            Pentecost, 44 F.3d at 1296 [“It is well settled, however, that even arguably erroneous
judgments have preclusive effect if the requirements for collateral estoppel are satisfied”] (citing I.R.S. v.
Teal (In re Teal), 16 F.3d 619, 622 n. 6 (5th Cir.1994)).
        31
           Fielder v. King (Matter of King), 103 F.3d 17, 19 (5th Cir. 1997)(citing Dennis v. Dennis (In
re Dennis), 25 F.3d 274, 278 (5th Cir. 1994) (citations omitted), cert. denied, 513 U.S. 1081 (1995)).

                                                     -11-
  Case 17-06007          Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21             Desc Main
                                      Document     Page 12 of 15


Texas Law: Trespass

24.    A person commits a trespass under Texas law when that person enters upon the
       property of another without the consent of the true owners of the property or
       interferes with a person’s right of possession or use of such property.32

25.    A person commits a trespass under Texas law if that person intended to take the
       act that results in an unauthorized entry upon another’s property.33

26.    “The only relevant intent [regarding trespass] is that of the actor to enter the
       property. The actor's subjective intent or awareness of the property's ownership is
       irrelevant.”34

27.    Every unauthorized entry upon property is a trespass under Texas law even if no
       damage is done or any injury is slight.35

28.    Liability for trespass under Texas law is not dependent upon personal participation
       in the trespass.36

29.    One who aids, assists, advises or gives encouragement to the actual trespasser, or
       concert and cooperation in the commission of a trespass is equally liable with the
       actual trespasser.37

30.    The Defendants had a right to use the portion of land impressed with the Plaintiffs’
       easement for their cattle so long as such use was not conducted by the Defendants


       32
         Jury Charge, Plaintiffs’ Ex. 1 at 26. Envntl. Processing Sys., L.C. v. FPL Farming, Ltd., 457
S.W.3d 414, 419-22 (Tex. 2015) and cases cited therein.
       33
            Jury Charge, Plaintiffs’ Ex. 1 at 26.
       34
           Salazar v. Sanders, 440 S.W.3d 863, 876 (Tex. App.—El Paso 2013, pet. denied) (citing
Trinity Universal Ins. Co. v. Cowan, 945 S.W.2d 819, 827 (Tex.1997)).
       35
         Jury Charge, Plaintiffs’ Ex. 1 at 26. Coinmach Corp. v. Aspenwood Apartment Corp., 417
S.W.3d 909, 920 (Tex. 2013).
       36
            Parker v. Kangerga, 482 S.W.2d 43, 47 (Tex.Civ.App.–Tyler 1972, writ ref'd n.r.e.).
       37
          Jury Charge, Plaintiffs’ Ex. 1 at 26. Victory Energy Corp. v. Oz Gas Corp., 461 S.W.3d 159,
177 (Tex. App.—El Paso 2014, pet. denied); Schievink v. Wendylou Ranch, Inc., 227 S.W.3d 862, 865
(Tex. App.—Eastland 2007, pet. denied).

                                                    -12-
  Case 17-06007       Doc 51      Filed 04/09/19 Entered 04/09/19 14:53:21             Desc Main
                                   Document     Page 13 of 15


       with an intent to interfere with the use of the easement by the Plaintiffs.38


Nondischargeability Under § 523(a)(6): Debt Arising from Willful and Malicious Injury

31.    The Plaintiffs contend that the debt owed to them by the Defendant should be
       excepted from discharge as a debt arising from a willful and malicious injury
       inflicted upon each of them by the Debtor-Defendant.

32.    Section 523(a)(6) of the Bankruptcy Code provides that:

       (a) A discharge under Section 727 . . . of this title does not discharge an
              individual debtor from any debt . . .

               (6) for willful and malicious injury by the debtor to another
                       entity or to the property of another entity.

33.    In Kawaauhau v. Geiger, 523 U.S. 57 (1998), the United States Supreme Court
       significantly narrowed the scope of debts that could be deemed nondischargeable
       under § 523(a)(6).

34.    The Geiger decision clearly requires that an actor inflict a deliberate or intentional
       injury, not merely that an actor take a deliberate or intentional act that leads to
       injury.

35.    As subsequently interpreted by the Fifth Circuit, a determination of
       nondischargeability under § 523(a)(6) for a “willful and malicious injury” now
       requires proof that such injury arose from a deliberate and intentional act by a
       debtor that was inflicted under circumstances evidencing either: (1) an objective
       substantial certainty of harm; or (2) a subjective motive to cause harm. Miller v. J.
       D. Abrams, Inc. (In re Miller), 156 F.3d 598, 606 (5th Cir. 1998), cert. denied,
       Miller v. J.D. Abrams, Inc., 526 U.S. 1016 (1999); see also Caton v. Trudeau (In
       re Caton), 157 F.3d 1026, 1029 (5th Cir. 1998).

36.    The “objective substantial certainty” prong “is a recognition of the evidentiary
       reality that defendants rarely admit malicious intent. A court is thus expected to
       analyze whether the defendant’s actions, which from a reasonable person’s

       38
          Jury Charge, Plaintiffs’ Ex. 1 at 26. Robles v. Mann, 2016 WL 1613316, at *5 (Tex.
App.—Corpus Christi Apr. 21, 2016, no pet.) (citing Bickler v. Bickler, 403 S.W.2d 354, 359
(Tex.1966)).

                                                -13-
 Case 17-06007     Doc 51     Filed 04/09/19 Entered 04/09/19 14:53:21         Desc Main
                               Document     Page 14 of 15


      standpoint were substantially certain to cause harm, are such that the court ought to
      infer that the debtor’s subjective intent was to inflict a willful and malicious injury
      on the plaintiff.” Mann Bracken, LLP v. Powers (In re Powers), 421 B.R. 326,
      334-35 (Bankr. W.D. Tex. 2009), citing Berry v. Vollbracht (In re Vollbracht), 276
      F. App’x. 360 (5th Cir. 2007).

37.   The existence of the Defendant’s liability under the State Court Judgment, and any
      unstated factual underpinning that each Plaintiff’s damages were proximately
      caused by the Defendant’s trespass falls far short of establishing that such
      activities “were substantially certain to result in injury” for the purposes of the
      § 523(a)(6) analysis. See Miller, 156 F.3d at 604.

38.   “Proximate cause” contemplates a far less demanding standard than “substantial
      certainty.” Id.

39.   In order to prove the existence of a willful and malicious injury based upon an
      omission, “a creditor must meet a very high burden —i.e., he must show that the
      failure to act was intentional, as opposed to merely negligent or reckless . . . [and]
      that the failure to act was with either an objective certainty of harm or a subjective
      motive to cause harm.” Hughes v. Wells (In re Wells), 2006 WL 6508180, at *26
      (Bankr. N.D. Tex. Mar. 9, 2006).

40.   The Plaintiffs have failed to demonstrate by a preponderance of the evidence the
      infliction of a deliberate or intentional injury upon either of them by the
      Defendant, Georgia P. Long.

41.   The Plaintiffs have failed to demonstrate by a preponderance of the evidence that
      the actions of the Defendant, Georgia P. Long, created an objective substantial
      certainty of harm to either of them.

42.   The Plaintiffs have failed to demonstrate by a preponderance of the evidence that
      any omission by the Defendant, Georgia P. Long, inflicted a deliberate or
      intentional injury upon either of them or created an objective substantial certainty
      of harm to either of them.

43.   The Plaintiffs have failed to sustain their burden of proof that any portion of the
      debt owed to either of them by the Defendant as evidenced by the State Court
      Judgment arose from the infliction of a “willful and malicious injury” as
      contemplated by § 523(a)(6).



                                            -14-
 Case 17-06007     Doc 51    Filed 04/09/19 Entered 04/09/19 14:53:21         Desc Main
                              Document     Page 15 of 15


                                    CONCLUSION

44.   Because the Court concludes that the Plaintiffs, Brandi Bruce and Todd Short,
      have each failed to prove by a preponderance of the evidence that the asserted debt
      owed by the Defendant, Georgia P. Long, pursuant to the State Court Judgment
      arose from the infliction of a willful and malicious injury, judgment must be
      rendered for the Defendant under § 523(a)(6).

45.   Thus, all relief requested in the Plaintiffs’ Complaint in the above-referenced
      adversary proceeding as against Defendant, Georgia P. Long, shall be denied.

46.   To the extent any of these conclusions of law constitute findings of fact, the Court
      expressly adopts them as such.

47.   An appropriate judgment shall be entered consistent with these findings and
      conclusions.

                                   Signed on 04/09/2019




                                  THE HONORABLE BILL PARKER
                                  CHIEF UNITED STATES BANKRUPTCY JUDGE




                                           -15-
